        4:20-cv-02715-RMG        Date Filed 10/14/20       Entry Number 17      Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

 Daniel Lee Williams, #18946-021,                     C/A: 4:20-cv-2715-RMG
                   Petitioner,
          v.
                                                      ORDER AND OPINION
 Warden, F.C.I Bennettsville,
                   Respondent.

         Before the Court is the Report & Recommendation (“R & R”) of the Magistrate Judge

recommending that Petitioner’s petition for relief under 28 U.S.C. § 2241 be denied and

dismissed without prejudice (Dkt. No. 10). For the reasons set forth below, the Court adopts the

R & R as the order of the Court and dismisses the petition without prejudice.

   I.          Background

         In June 2014, after pleading guilty to violation of felon in possession of a firearm, 18

U.S.C. § 922(g), Petitioner was convicted and sentenced by the District Court for the Southern

District of Georgia. U.S. v. Williams, No. 6:14-cr-0015-JRH-CLR (S.D. Ga.). Petitioner now

argues that—under United States v. Gary, 954 F.3d 194 (4th Cir. 2020) and Rehaif v. United

States, 139 S. Ct. 2191 (2019)—his conviction and sentence were illegal because the government

did not prove the knowledge of status element. The Magistrate Judge filed an R & R

recommending that the petition be summarily dismissed. (Dkt. No. 10). On October 7, 2020

Petitioner filed objections to the R & R. (Dkt. No. 15).

   II.         Legal Standard

         The Magistrate Judge makes a recommendation to this Court that has no presumptive

weight, and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in


                                                -1-
      4:20-cv-02715-RMG         Date Filed 10/14/20      Entry Number 17        Page 2 of 5




part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Where there are specific objections to the R & R, the Court “makes a de novo determination of

those portions of the report or specified proposed findings or recommendations to which

objection is made.” Id. Where a petitioner has not objected, the Court reviews the R & R to

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee's note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection ... we do not believe that it requires

any explanation.”). Because Petitioner filed objections to the R & R, the Court reviews the R &

R de novo.

   III.      Discussion

          The Magistrate Judge carefully addressed the issues and correctly concluded that

Petitioner's § 2241 petition should be dismissed. “[I]t is well established that defendants

convicted in federal court are obligated to seek habeas relief from their convictions and

sentences through § 2255.” Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010). The defendant

must otherwise satisfy the § 2255 savings clause, which provides that the petition “shall not be

entertained if it appears that the applicant has failed to apply for relief, by motion, to the court

which sentenced him, or that such court has denied him relief, unless it also appears that the

remedy by motion is inadequate or ineffective to test the legality of his detention.” 28 U.S.C. §

2255(e). But the “remedy afforded by § 2255 is not rendered inadequate or ineffective merely

because an individual has been unable to obtain relief under that provision, or because an

individual is procedurally barred from filing a § 2255 motion.” In re Vial, 115 F.3d 1192, 1194

n.5 (4th Cir. 1997)




                                                -2-
      4:20-cv-02715-RMG          Date Filed 10/14/20      Entry Number 17        Page 3 of 5




       First, when the petitioner contests his detention, he must demonstrate under the Jones test

that a § 2255 motion would be inadequate or ineffective by showing:

       1) at the time of conviction, settled law of this circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner's direct
       appeal and first § 2255 motion, the substantive law changed such that the conduct
       of which the prisoner was convicted is deemed not to be criminal; and (3) the
       prisoner cannot satisfy the gatekeeping provisions of § 2255 because the new rule
       is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000). Second, to contest his sentence, the petitioner

must demonstrate under the Wheeler test that a § 2255 motion would be inadequate or

ineffective because

       (1) at the time of sentencing, settled law of this circuit or the Supreme Court
       established the legality of the sentence; (2) subsequent to the prisoner's direct
       appeal and first § 2255 motion, the aforementioned settled substantive law
       changed and was deemed to apply retroactively on collateral review; (3) the
       prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for second
       or successive motions; and (4) due to this retroactive change, the sentence now
       presents an error sufficiently grave to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).              Finally, “[i]n evaluating

substantive claims under the savings clause . . . [a court] look[s] to the substantive law of the

circuit where a defendant was convicted.” Hahn v. Moseley, 931 F.3d 295, 301 (4th Cir. 2019).

Because Petitioner was convicted in United States District Court of the Southern District of

Georgia, this Court considers the substantive law of the Eleventh Circuit Court of Appeals.

       As the Magistrate Judge comprehensively discussed, Petitioner cannot meet the second

element of the Wheeler or Jones tests—a subsequent change in substantive law—required to

allow his § 2241 petition. Petitioner cannot show that Rehaif made his conduct not criminal as a

matter of law. See Hoffman v. Breckon, No. 7:18-cv-0265, 2010 WL 929589, at *9 (W.D. Va.

Feb. 26, 2020) (collecting district court cases in the Fourth Circuit finding that § 2241 petitioners

could not satisfy the second element of Jones test based on Rehaif); United States v. McLennan,

                                                -3-
      4:20-cv-02715-RMG           Date Filed 10/14/20      Entry Number 17        Page 4 of 5




958 F.3d 1110, 1118 (11th Cir. 2020) (failure to charge an element of the offense pre-Rehaif is a

non-jurisdictional defect). Moreover, Petitioner signed a plea agreement wherein he agreed to

the accuracy of the fact that he had been previously convicted of a felony. U.S. v. Williams, No.

6:14-cr-0015-JRH-CLR (Dkt. No. 46 at 1) (indicating Petitioner “agree[d] . . . [he] had

previously . . . been convicted of a felony offense”).1 And Rehaif itself has not been held to apply

retroactively, as required by the Wheeler test. In re Palacios, 931 F.3d 1314, 1315 (11th Cir.

2019).2 For these reasons, Petitioner has not satisfied the § 2255 savings clause and his § 2241

petition must be dismissed without prejudice.

    IV.      Certificate of Appealability

          28 U.S.C. § 2253 provides:

          (c)(2) A certificate of appealability may issue ... only if the applicant has made a
          substantial showing of the denial of a constitutional right.

          (c)(3) The certificate of appealability ... shall indicate which specific issue or
          issues satisfy the showing required by paragraph (2).




1

  Though Petitioner objects that the Magistrate Judge erred in declining to apply United States v.
Gary, 954 F.3d 194 (4th Cir. 2020) (treating a Rehaif error as structural on direct review when
considering the prejudice prong of the plain error test), see (Dkt. No. 15 at 4), the Magistrate Judge
correctly found that Gary “is of no assistance to [Petitioner] as it is not the substantive law of his
sentencing court,” (Dkt. No. 10 at 4). See Pullins v. Dobbs, No. 0:19-CV-3492-JFA, 2020
WL4581743, at *3 (D.S.C. Aug. 10, 2020) (rejecting applicability of Fourth Circuit cases Lockhart
and Gary in analyzing subject matter jurisdiction by a 2241 petitioner sentenced out of Georgia)
(appeal filed Aug. 25, 2020).
2
  Petitioner further objects that the Supreme Court’s decision “[]n Rehaif . . . is retroactive in
collateral review, because it was a substantive change of law after [Petitioner’s] plea . . . .” (Dkt.
No. 15 at 2-3). Petitioner’s contention, however, is not true. See In re Palacios, 931 F.3d 1314,
1315 (11th Cir. 2019) (noting that even if “Rehaif had announced a new rule of constitutional
law, as Palacios concedes in his application, it was not made retroactive to cases on collateral
review by the Supreme Court”) (citing Tyler v. Cain, 533 U.S. 656, 661-66, 121 S. Ct. 2478, 150
L.Ed.2d 632 (2001)).
                                                  -4-
      4:20-cv-02715-RMG         Date Filed 10/14/20      Entry Number 17        Page 5 of 5




28 U.S.C. § 2253; see also Rule 1(b) Governing Section 2254 Cases in the United States District

Courts (“The district court may apply any or all of these rules to a habeas corpus petition not

covered by [28 U.S.C. § 2254].”).

        A prisoner satisfies the standard by demonstrating that reasonable jurists would find the

Court's assessment of his constitutional claims debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001). Here, the legal standard for the issuance of a certificate of appealability has not

been met because a reasonable jurist would not find it debatable that Petitioner failed to satisfy

the § 2255(e) savings clause under either the Jones or Wheeler tests. Therefore, a Certificate of

Appealability is denied.

   V.      Conclusion

        For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 10) as the order of the Court and DISMISSES Petitioner’s petition WITHOUT

PREJUDICE.

        AND IT IS SO ORDERED.

                                                 s/ Richard Mark Gergel
                                                 United States District Court Judge
October 14, 2020
Charleston, South Carolina




                                                -5-
